Por Cuanto, la parte apelada ha radicado moción solicitando la desestimación del presente recurso, cuyos autos fueron radicados por la apelante;
Por CUANTO, la opinión y sentencia en este caso se basaron' en lo resuelto por este tribunal en Arjona v. Winship, 49 D.P.R. 53; 87 F. (2d) 205; Durand v. Sancho Bonet, 50 D.P.R. 940; Samalea v. Winship, 51 D.P.R. 240; Ponsa Parés v. Winship, 51 D.P.R. 160; 53 D.P.R. 915; y 55 D.P.R. 16;
Por CUANTO, la contienda litigiosa resuelta en Ponsa v. Winship, supra, era que el sueldo del fiscal no se podía reducir durante su incumbencia;
Por Cuanto, la única diferencia entre este caso y el de Ponsa v. Winship citado es que el peticionario en la corte inferior desem-peña el cargo de marshal y en dicho caso de Ponsa v. Winship el peticionario era fiscal de la Corte de Distrito de Bayamón;
Por Cuanto, desde el día primero de marzo, fecha en que se radicaron los autos en esta corte, el apelante no ha presentado ale-gato ni hecho ninguna otra gestión para perfeccionar su recurso;
Por tanto, se declara con lugar la mo.ción de desestimación presentada por la parte apelada y en su consecuencia se desestima el recurso de apelación establecido en este caso contra sentencia dic-tada por la Corte de Distrito de San Juan en enero 3, 1940.